Citation Nr: 0820143	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to a service connected left 
foot and ankle disorder.  

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to a service connected left 
foot and ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971 with subsequent service with the Texas Air 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action by the 
RO that denied the veteran's current claims.  In October 
2006, the Board remanded the claims for additional 
development.  

In September 2005 the veteran appeared and gave testimony at 
a hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  A cervical spine disability was not caused or aggravated 
by a service-connected disability.  

2.  A lumbar disability was not caused or aggravated by a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for a 
cervical spine disability have not been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  The criteria for secondary service connection for a 
lumbar spine disability have not been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

The veteran asserts that service connection is warranted for 
a cervical spine disability, and a lumbar spine disability, 
with both disabilities claimed as secondary to service-
connected disability.  The Board notes that the veteran does 
not assert that service connection is warranted on a direct 
basis, rather, he asserts that he has a cervical spine 
disability, and/or a lumbar spine disability, that was caused 
or aggravated due to his service-connected left foot and 
ankle disability.  See veteran's claim, received in October 
2002.  He essentially argues that the claimed conditions were 
caused or aggravated by falls he sustained due to his left 
ankle.  

In October 2002, the veteran filed his claims.  In February 
2003, the RO denied the claims.  The veteran has appealed.  
The Board notes that in a rating decision, dated in October 
1997, the RO denied a claim for service connection for a 
cervical spine disability on a direct basis, to include an 
assertion that the claimed condition was due to a motor 
vehicle accident in 1986 while on duty with the Air National 
Guard.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  The RO's 
October 1997 decision indicates that it did not consider the 
possibility of secondary service connection, therefore, a new 
and material analysis is not appropriate as to the current 
claim for a cervical spine disability.  

Service connection is currently in effect for ligamentous 
instability, "left foot and ankle injury," evaluated as 20 
percent disabling.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently. The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

An administrative determination by the RO, dated in October 
1997, states that the RO has determined that the veteran's 
service records (apparently from National Guard duty in 1986) 
are unavailable.  See 38 C.F.R. § 3.159(d) (2007).  In any 
event, direct service connection is not at issue here, and 
such records would not bear on the determination.

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1988 and 2007.  Overall, this 
evidence also shows that the veteran constantly complained of 
a wide variety of physical and psychiatric symptoms, to 
include right ankle, right shoulder, bilateral knee, and 
bilateral wrist symptoms.  This evidence includes VA progress 
notes which show that the veteran complained of neck pain and 
back pain as early as 1989.  See June 1989 VA examination 
report.  The assessments included lumbosacral strain/spasm.  
A July 1990 VA progress note shows that the veteran 
complained of back pain, and reported that he had fallen in 
his bath tub three weeks before.  The assessment was 
lumbosacral strain.  A May 1990 report contains a provisional 
diagnosis of DJD (degenerative joint disease), cervical 
radiculopathy.  A private 1996 report noted myofascial back 
pain, that the veteran's ankle might be unstable enough that 
it could create falls and that it was possible his back 
problems may be related to his ankle condition in that way.  
A November 2001 VA progress note contains a notation that his 
low back pain may be due to muscle strain.  A February 2, 
2001 VA progress note shows that the veteran sought treatment 
after reporting that he somehow twisted his ankle in a 
parking lot.  On examination, the ankle appeared "ok," with 
no swelling or bruising, and he was able to do ROM (range of 
motion) without much problem.  He was provided with an Ace 
bandage, and told to apply ice intermittently, to elevate the 
ankle, and to take Ibuprofen.  There was no diagnosis, and it 
does not appear that the health care providers felt that an 
X-ray was necessary.  A May 2, 2002 VA progress note shows 
that the veteran complained of neck, back, and left ankle 
pain after jarring his shoulder and back in a March 31, 2002 
twisting injury (this is the earliest evidence of treatment 
for this claimed injury).  A September 2002 VA progress note 
indicates that X-rays of the lumbar and cervical spine 
revealed degenerative joint disease.  

The post-service medical evidence included service reports 
covering service in the Air Force National Guard, dated 
between 1985 and 1991.  An entrance examination report, dated 
in August 1985, showed that the veteran's spine was 
clinically evaluated as normal.  In an accompanying "report 
of medical history," the veteran claimed to have recurrent 
back pain, and the report notes a history of "LBP (low back 
pain) in 1975 U.S. Air [Force] Reserve."  Reports, dated in 
1989, showed treatment for complaints of back pain, and a 
July 1989 examination report notes that his spine had limited 
range of motion.  This report further noted multiple somatic 
complaints with minimal physical findings, and a possible 
somatization disorder.  A March 1991 report states that the 
veteran was temporarily disqualified from worldwide service 
in 1989, and that after 17 months of evaluation and 
consultation, his fitness for duty remained seriously in 
question.  This report further states the following: the 
veteran had had three separate consultations; his case was 
complicated by the multiplicity and changing nature of his 
complaints as well as the frequency of other seemingly 
unrelated problems; the veteran seemed unmotivated and unable 
to have his medical problems cleared up and documented as 
resolved or insignificant by his treating physicians; his 
problems include multiple arthralgias, greatest in the low 
back, left ankle, and right knee; he also had complaints of 
severe flank pain, with normal test results and no apparent 
urologic etiology; the veteran complained of 19 new 
complaints, five of which were recognized as errors upon 
review; it was possible that he had clouded mentation due to 
medication; several attempts to have psychiatry rule out 
somatization disorder, psychogenic pain disorder, and/or 
prescription drug abuse were unsuccessful; he had a frequency 
of medical problems that was uncommon in a person of his age.  
The examiner concluded that there were serious questions 
about his fitness for reserve duty, and that he was not 
currently worldwide qualified.  
 
A statement from J.L.A., M.D., dated in October 2005, asserts 
that the veteran has longstanding ankle pain dating back to 
service in 1969, and over a ten-year history of back pain and 
pain in his lower neck complicated by frequent and recurrent 
falls.  The report states that an examination was consistent 
with chronic atrophy and pains in the ankles, and concludes, 
"His back and neck pain appear to be complicated by his 
chronic ankle problems."  

A VA examination report, dated in December 2002, shows that 
the veteran complained of a ten-year history of back and neck 
pain that had occurred intermittently until March 2002, when 
his left ankle "gave out" with a sudden disruption of his 
gait, causing worsening pain of his neck and back that has 
been constant since that time.  The diagnoses were 
degenerative joint disease, lumbar and cervical spine.  The 
examiner stated that these conditions were less likely than 
not related to his service-connected ankle condition.  

A VA examination report, dated in October 2007, shows that 
the veteran complained that he had cervical and lumbar spine 
disorders that were caused or aggravated by a March 2002 left 
ankle twisting injury.  The report notes mild degenerative 
arthropathy of the cervical and lumbar spines, and that 
mechanical low back and neck pain were clearly present prior 
to the March 2002 injury, and therefore not caused by that 
incident, nor had any other condition or aspect of the left 
ankle been shown to be objectively responsible for his low 
back and cervical spine conditions.  The examiner further 
concluded that any "aggravation" of the low back and 
cervical spine conditions has been of a subjective nature, 
without objective documentation or findings or measurement of 
such, and that any opinion on aggravation would therefore be 
speculative.  

The Board finds that the claims must be denied.  In 
particular, the Board finds that the opinions in the December 
2002 and October 2007 VA examination reports are highly 
probative evidence against the claims.  These reports both 
indicate that they were based on a review of the veteran's 
claims files, and show that the examiners concluded that the 
veteran's cervical spine and lumbar spine disorders are not 
related to his service-connected left ankle disability.  
Although the Board has considered the October 2005 statement 
of Dr. J.L.A., the probative value of this opinion is greatly 
lessened by the fact that it is not shown to have been based 
on a review of the veteran's claims files.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion).  In addition, Dr. 
J.L.A.'s opinion is vague (merely stating that the veteran's 
back and neck pain "appear to be complicated by his chronic 
ankle problems"), and by its terms, it attributes such back 
and neck pain "complication," at least in part, to a 
nonservice-connected disorder, specifically, a right ankle 
disorder.  The private 1996 report is also highly 
speculative.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
service connection for a cervical spine disability, and/or a 
lumbar spine disability, is not warranted under 38 C.F.R. § 
3.310 or Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issues on appeal are based on the 
contention that a cervical spine disability, and a lumbar 
spine disability, were caused or aggravated by a service-
connected left ankle condition, and this is not a contention 
capable of lay diagnosis.  See Espiritu; Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).    

Furthermore, when the medical record is considered (which 
indicates that the veteran's cervical spine disability, and 
lumbar spine disability, are not related to the veteran's 
service-connected left foot and ankle disability), the Board 
finds that the medical evidence outweighs the veteran's 
contention that he has a cervical spine disability and a 
lumbar spine disability that are related to his service-
connected left foot and left ankle condition.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in November 2002, November 
2006, and October 2007, the veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims.  The November 2002 VCAA notice complied with the 
requirement that the notice must precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in November 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  The veteran has been afforded 
examinations and etiological opinions have been obtained.

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a lumbar spine disability is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


